OPINION Per Curiam. The record in this cause indicates that this is a lapsed appropriation claim. The Attorney General has submitted a Respondent’s stipulation based upon a report of the Department of Children and Family Services. The purpose of the expenditure was for amounts due the respective counties pursuant to section 5 — 5 of the Juvenile Court Act, providing for State reimbursement of funds (Ill. Rev. Stat. 1985, ch. 37, par. 705 — 5), regarding care and support of dependent children placed in shelter care by the county courts. These were properly authorized expenditures. Unfortunately, the departmental report indicates that there were insufficient funds remaining in each fiscal year appropriation to pay these claims. There are nine counties claiming $441,109.68 against $13,670.66 remaining in the appropriation. There were no funds remaining for fiscal year 1984. The Department of Children and Family Services has audited and pro rated these claims, and their results are attached to this order, along with the appropriation numbers. Precedent for pro rating funds in this manner is found in the case of Board of School Inspector for the County of Peoria v. State, 12 Ill. Ct. Cl. 17. This Court agrees that this is the proper manner for payment of these claims, as to pay the entire amount requested by each county would be deficiency appropriation which is the realm of the Legislature and is both constitutionally and statutorially prohibited for this Court. It is hereby ordered that Claimants be hereby awarded, in full accord and satisfaction of these claims as follows: [[Image here]] ORDER Holderman, J. This matter comes before the Court upon Claimants’ motions to reconsider and vacate the dismissal order heretofore entered by this Court and Respondent’s motion in opposition to Claimants’ motion for reconsideration. The Court hereby grants Claimants’ motions for reconsideration and vacates the order heretofore entered by this Court. These cases are ordered set for hearing before a Commissioner.